DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The AFCP 2.0 request filed 9/3/2021 is acknowledged. The proposed amendment requires more than the permitted time under AFCP 2.0 to determine patentability. Accordingly, the after final amendment is treated under pre-pilot procedure. For the purposes of appeal the amendments are not entered.
Response to Arguments
	The arguments are directed to proposed amendments that are not entered. Accordingly, the arguments are moot. 
Applicant argues the prior art does not teach the proposed limitation of applying pressure at 1 to 10 PSI. The examiner notes that canceled claim 7 required a pressure of 10 to 100 PSI. Applicant previously regarded their invention as applying an entirely different pressure until prior art was applied. In view of the change in claimed pressure, the amendment is suspicious as to whether applicant has invented the method using the amended range or if applicant’s representative has contributed to the invention. None of the ranges from the specification [0085] (PGPub [0089]) describe the amended claim range. The amended range appears to be newly defined by applicant’s representative for the purposes of overcoming the applied prior art. Even if the ranges in the disclosure support the claimed range, there is a question of who has contributed to the claim limitations for the purposes of inventorship.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURATA whose telephone number is (571)270-5596.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CLEVELAND can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/AUSTIN MURATA/Primary Examiner, Art Unit 1712